Detailed Action
This action is in response to RCE filed on 02/10/2021.   
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are pending.
Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered.
 
Applicant’s Response
In Applicant’s Response dated 02/10/2021, Applicant amended claims 1, 8, and 15, and claims 2, 4-5, 9, 11-12, 16 and 18-19 were and/or previously canceled.  Applicant argued against various rejections previously set forth in the Office Action mailed on 11/25/2020. 



Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-4, 6-7, 8, 10-11, 13-15, 17-18, 20 are rejected under 35 U.S.C 103 as being unpatentable over Milward et al.  (US 2017/0329749, referred herein after as .

As per claim 1, D1 discloses, 
a method of extracting attributes from embedded table structures in a document, the method comprising, (D1, title, abstract).
obtaining attributes from a cartridge that includes specific domain data elements of interest, and wherein the attributes include specific domain data elements of interest… (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0053-0054 discloses identifying/extracting one or more headers of the table by imposing constraints on the content of the headers, where constraints maybe based on the type of content via linguist patterns matching or ontology (e.g. construed as cartridge that include specific domain data elements of interest.)).   
Identifying a table in a document, identifying one or more headers of a table by analyzing a font styling (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0053-0054, discloses finding a table in a document and/or furthermore column and/or row headers are identified based on formatting (e.g. lowercase or upper case font/style)).  
Identifying one more headers from the [table] based on a determination that concertation of attributes in one or more… headers…, (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0053-0054 discloses identifying/extracting one or more headers of the table by imposing constraints on the content of the headers, where constraints maybe based on the type of content via linguist patterns matching or 
identifying a plurality of values in the table, (D1, figure 1A, figure 6, 0032, 0034, 0043-0044, 0052-0053-0054  discloses identifying cells values in a table.).   
and creating an annotation for each of the plurality of values value in the table, wherein each annotation includes text extracted from the one or more headers that correspond to the location of the value in the table, (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0053-0054  discloses  annotating/linking cells of the table with header and/or rows column attributes.). 
D1 discloses various documents types; however, D1 fails to expressly disclose – determining a type of document, wherein the cartridge is selected based upon the type of the document… for the type of document.
D3 (0360-0376, 0391-0395, 0400-0401) discloses determining a type of document, wherein the cartridge is selected based upon the type of the document (e.g. options table are selected based on detected document type), where the attributes include specific domain data elements of interest for the type of document.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include determining a type of document, wherein the cartridge is selected based upon the type of the document… for the type of document.  This would have obvious for the purpose of accurately and completely extracting data from various documents types using the optional tables as disclosed by D3.  
D1/D3 fail to expressly disclose – candidate headers.
D4 (fig. 1, 0017, 0021-0027) discloses candidate headers and determining record header from the candidate headers. .
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include candidate headers.  This would have obvious for the purpose of accurately determining boundaries of records without user intervention, and further processing the records as disclosed by D4 (0003, 0013).   
D1/D3 fail to expressly disclose - Identifying one more headers from the [table] based on a determination that concertation of attributes in one or more… headers exceeds a threshold value.
D2 (0058, 0060, and 0069-0071) discloses and measuring a concentration of attributes identified (e.g. co-occurrence score) and if the score exceeds a threshold, the column/header is selected as the subject column.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the invention, as disclosed in D1, to include Identifying one more headers from the [table] based on a determination that concertation of attributes in one or more… headers exceeds a threshold value.  This would have obvious for the purpose of accurately determining column headers as disclosed by D2. 




 As per claim 3, the rejection of claim 1 further incorporated, D1 discloses,
wherein the type of document includes one of a medical document, an insurance document, and a financial document, (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0054, where figure 2A, 5 show stables/documents related to topics of medical/insurance.).  

As per claim 6, the rejection of claim 1 further incorporated, D1 disclose,
wherein the one or more headers of the table are identified as at least one column header and at least one row header and wherein the plurality of values in the table are located in between the at least one column header and the at least one row header, (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0053-0054, discloses identifying column and/or row headers, and associating the column and row headers with cells in the table.).  

As per claim 7, the rejection of claim 6 further incorporated, D1 discloses,
 wherein the at least one row header is identified as one of a primary header and a qualifying header, (D1, figure 1A, 0032, 0034, 0043-0044, 0052-0053-0054, discloses identifying multiple headers/rows associated with each cell.). 

As per claims 8, 10, 13-15, 17, 20
Claims 8, 10, 13-15, 17, 20 are system and product claims corresponding to claims 1, 3, 6-7, and are of substantially same scope. 
Accordingly, claims 8, 10, 13-15, 17, 20 are rejected under the same rational as set forth for claims 1, 3 and 6-7. 
 

Response to Arguments
	Applicant’s arguments filed on 03/12/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 


Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.

See form 892 for any additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144